DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  the phrase “third support” in line 2 needs to be changed to “third upright support”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  the term “generated” in line 5 needs to be changed to “generate”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “lift mechanism…for adjusting an incline of the rail” in claim 1. In this case, “mechanism” is a generic placeholder that is coupled with functional language of lift/adjusting an incline of the rail without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Accordingly, the “lift mechanism” has the corresponding structure of: a first end portion including a motor and a driven portion that is driven by the motor (see ¶ [0018] of the specification and claim 3) and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maresh et al. (US 5,997,445).
Regarding claim 1, Maresh discloses an exercise machine (100) comprising: a frame (110) comprising a base (111 with 112 and the element extending between the two, as shown below) configured to support the exercise machine on a support surface (Fig. 1) and a mast/stanchion/upright support (117) extending upwardly from the base (Fig. 1, col. 2 lines 22-26); a crankshaft/common shaft (the common shaft around which 120 rotates) rotatably coupled to the frame to rotate about a first rotation axis (A, Figs. 1-3, col. 2 lines 39-41); a reciprocating member (150) supporting a pedal/foot platform (155) such that the pedal is constrained to move in a closed loop path (i.e. P2, P3, Figs. 2-3), and wherein the reciprocating member is operatively coupled (via 130) to the crankshaft such that movement of the pedal in the closed loop path causes rotation of the crankshaft about the first rotation axis (Figs. 1-3); a rail/guide (160) pivotally coupled to the frame (Figs. 2-3) and movably supporting the reciprocating member (Figs. 2-3), wherein the reciprocating member is configured to translate along the rail when the pedal moves in the closed loop path (Figs. 2-3); and a lift mechanism (190) suspended from the mast from a location above the first rotation axis and operatively coupled to the rail for adjusting an incline of the rail (Figs. 1-3, col. 3 lines 21-32, looking at Fig. 1 of Maresh, one ordinary skill in the art would recognize that the actuator 190 of Maresh includes a driving portion at a top end that drives a driven portion (a screw section within a tubular portion) which are considered to be equivalents to the lift mechanism of Applicant, according to claim interpretation under 112(f) (see above for details). Furthermore, one ordinary skill in the art would recognize that the driving portion in Maresh is a motor (as evidenced by Whan-Tong et al. (US 5,685,804) which has been incorporated by reference in Maresh (see col. 3 lines 21-31 of Maresh))). 
[AltContent: arrow][AltContent: textbox (Base
(shown in the darkened areas))]
    PNG
    media_image1.png
    665
    463
    media_image1.png
    Greyscale

Regarding claim 2, Maresh discloses, wherein the frame comprises a cantilever (as shown below) fixed to the mast (117) at the location above the first rotation axis (A) and extending rearward toward the rail (160), and wherein the lift mechanism (190) is suspended from the mast via the cantilever (as shown below).  




[AltContent: textbox (Cantilever
(shown in the darkened area))]

[AltContent: arrow]
    PNG
    media_image2.png
    703
    495
    media_image2.png
    Greyscale

Regarding claim 3, Maresh discloses wherein the lift mechanism comprises a first end portion including a motor (as shown below, as mentioned previously one ordinary skill in the art would recognize that the driving portion in Maresh is a motor (as evidenced by Whan-Tong et al. (US 5,685,804) which has been incorporated by reference in Maresh (see col. 3 lines 21-31 of Maresh))), the first end portion pivotally joined to the cantilever (Fig. 1, col. 3 lines 24-25), and a driven portion (as shown below) pivotally joined to the rail (Figs. 1-3, col. 3 lines 22-24), the motor configured to move the driven portion toward and away from the first end portion to raise and lower the rail, respectively (Figs. 2-3).  

[AltContent: arrow][AltContent: textbox (A driven portion
(within the bottom bracket))][AltContent: arrow][AltContent: textbox (First end portion including a motor
(within the top bracket))][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    669
    485
    media_image3.png
    Greyscale

Regarding claim 9, Maresh discloses wherein the reciprocating member (150) is coupled to the crankshaft via a crank arm (120, Fig. 2, please note that the reciprocating member is coupled to the crank arm via connector link 130).  
Regarding claim 10, Maresh discloses the exercise machine further comprising a resistance mechanism operatively coupled to the crankshaft to resist rotation of the crankshaft (col. 2 lines 43-51).  
Regarding claim 11, Maresh discloses wherein the resistance mechanism comprises a flywheel (127) rotatably supported by the frame (Fig. 1, col. 2 lines 43-45).  
Regarding claim 12, Maresh discloses wherein the flywheel (127) is rotatably supported on the mast (117) (Fig. 1, col. 2 lines 44-45).  
Regarding claim 13, Maresh discloses wherein the flywheel (127) is rotatably supported on the mast (117) at a vertical location below the crankshaft (Figs. 1-2).  
Regarding claim 14, Maresh discloses wherein the crankshaft and the flywheel rotate at different rotational speeds (col. 2 lines 43-51, the large diameter pulley 123, which is connected to the crank shaft) is connected via a belt 125 to the small diameter pulley 126 to provide a “stepped-up” flywheel which adds inertia to the linkage assembly. As shown in Figs. 1-3, pulley 126 has a smaller diameter than the pulley 123, and thus provides for increase in rotational speed of the shaft that is connected to both the flywheel 127 and small diameter pulley 126 relative to the crankshaft/common shaft around which the large diameter pulley 123 rotates. As such the smaller relative diameter of pulley 126 to the diameter of pulley 123 increases the rotational speed of the flywheel 127 relative to the speed of the pulley 123, and hence the crankshaft).  
Regarding claim 15, Maresh discloses the exercise machine further comprising a transmission assembly (123 with 126 and 125) that transmits the rotation of the crankshaft to the flywheel (127) while changing the rotational speed thereof (Figs. 1 and 3, col. 2 lines 44-49).  
Regarding claim 16, Maresh discloses wherein the transmission assembly comprises a single-stage belt-drive assembly (Figs. 1-3, col. 2 lines 44-49).  
Regarding claim 17, Maresh discloses wherein the transmission assembly comprises a rotating disk (pulley 123) fixed to the crankshaft to rotate in synchrony with the crankshaft (Figs. 1-3) and wherein the rotating disk (pulley 123) and the flywheel (127) are located on opposite sides of the mast (Fig. 1).  
Regarding claim 18, Maresh discloses wherein the lift mechanism is positioned between the rotating disk (123) and the flywheel (127) such that the driven portion moves in a plane parallel to and between respective planes of the rotating disk and the flywheel (Fig. 1).  
Regarding claim 19, Maresh discloses wherein the pedal (155) is cantilevered from the reciprocating member (col. 3 lines 32-34).  

Claims 1, 8, 20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whan-Tong et al. (US 5,685,804).
Regarding claim 1, Whan-Tong discloses an exercise machine comprising: a frame (20) comprising a base (42 with 44 and 46) configured to support the exercise machine on a support surface and a mast (22 (including 52 and 54) extending upwardly from the base (Figs. 9-10); a crankshaft (84) rotatably coupled to the frame (Fig. 11, col. 4 lines 36-40) to rotate about a first rotation axis (26, Fig. 9, abstract); a reciprocating member (30a/30b) supporting a pedal (27, Figs. 9-10) such that the pedal is constrained to move in a closed loop path (181-183, Fig. 13), and wherein the reciprocating member is operatively coupled to the crankshaft such that movement of the pedal in the closed loop path causes rotation of the crankshaft about the first rotation axis (Fig. 13, abstract, col. 4 lines 36-45); a rail/guide (36 (including tracks 34a/34b)) pivotally coupled to the frame and movably supporting the reciprocating member (Fig. 13, abstract), wherein the reciprocating member is configured to translate (via roller 32a/32b) along the rail when the pedal moves in the closed loop path (Figs. 9-10 and 13); and a lift mechanism (38, the lift mechanism 38 includes a motor 140 that drives a screw 138 within a tubular casing 147, as interpreted according to 112(f) claim interpretation (see above for details)) suspended from the mast (Figs. 9-10) from a location above the first rotation axis (Fig. 13) and operatively coupled to the rail for adjusting an incline of the rail (Fig. 13, col. 3 lines 47-54).
Regarding claim 8, Whan-Tong discloses wherein a first end of the reciprocating member (30a/30b) is slidably supported (via 32a/32b) on the rail (36) and a second end of the reciprocating member (at 102) is configured to rotate about the crankshaft when the pedals move along the closed loop path (Figs. 9 and 13).  
Regarding claim 20, Whan-Tong discloses the exercise machine further comprising a console (74) supported by the frame (Fig. 7), wherein the console includes a processor (192, Fig. 14), a memory (col. 9 lines 45-46, since various courses or workout regimes may be preprogrammed into the CPU 192, a memory must exist), and a display (76, Fig. 14) ), and wherein the processor is in communication with one or more user input devices (80, Fig. 14) for controlling an operation of the exercise machine (col. 9 lines 31-43).  
Regarding claim 22, Whan-Tong discloses wherein the one or more user input devices are configured to receive user input for varying at least one of the incline of the rail, a resistance level, and information displayed on the display (col. 9 lines 31-43).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whan-Tong et al. (US 5,685,804).
Regarding claim 7, Whan-Tong teaches wherein the rail is adjustable to at least 20 degrees of incline (col. 8 lines 19-26). 
	Although Whan-Tong is silent about wherein a length of the base is about 52 inches or less, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the base have a length of about 52 inches or less in order to provide for a more compact apparatus that can be used in smaller spaces, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05) (Claim 7).
 
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Whan-Tong as applied to claims 1, 20 and 22 above, and further in view of Ashby (US 2007/0254778 A1).
Whan-Tong teaches wherein the one or more user input devices include one or more buttons (80). However, Whan-Tong is silent about the buttons being located on a movable handle of the exercise machine, and wherein the information displayed on the display comprises a video, and wherein the processor is configured to vary a playback rate of the video based on a rate of rotation of the crankshaft.  
Regarding claim 21, Ashby teaches an exercise machine comprising a console supported by a frame, the console includes a processor (MCU, 400), a memory (406), and a display (124/126), wherein the processor is in communication with one or more user input devices (122, 130) for controlling the operation of the exercise machine, wherein one or more user input devices include one or more buttons (130a, 13B) located on a movable handle (118) of the exercise machine (Figs. 1 and 4).  
Regarding claim 23, Ashby teaches wherein information displayed on the display comprises a video (¶ [0040]), and wherein the processor is configured to vary a playback rate of the video based on a rate of rotation of the crankshaft (¶ [0087], by increasing the RPMs, the block configurations of a Tetris style-game may begin to drop at a slower pace).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Whan-Tong’s invention with buttons being located on a movable handle of the exercise machine, and wherein the information displayed on the display comprises a video, and wherein the processor is configured to vary a playback rate of the video based on a rate of rotation of the crankshaft as taught by Ashby in order to provide the user with an exercise apparatus that can be used to exercise both upper and lower bodies of the user, whereby the user can directly interact with the apparatus and the video game while performing upper and lower body exercises without interruptions thereby reducing user distractions, and keep the user motivated to exercise at higher rates. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang-Tong as applied to claims 1 and 20 above, and further in view of Dempfle et al. (US 2017/0154165 A1).
Regarding claim 24, Wang-Tong teaches exercise programs being preprogrammed (hence a memory has to exist) (col. 9 lines 45-46). 
Wang-Tong is silent about wherein the memory includes instructions that cause the processor to: store exercise performance data in the memory;46 4822-8502-9074\1Attorney Docket No.: P276297.US.02adjust an exercise program stored in the memory based on the exercise performance data to generate an adapted exercise program; and provide instructions, via the console, for adjusting at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program, or automatically adjust at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program.
Regarding claim 24, Dempfle teaches an exercise apparatus (¶ [0112]), wherein a memory includes instructions that cause a processor to: store exercise performance data in the memory (Figs. 3H and 5, ¶ [0127], ¶ [0132], ¶ [0148], ¶ [0206], ¶ [0211], ¶ [02016], ¶ [0217]); 46 4822-8502-9074\1Attorney Docket No.: P276297.US.02adjust an exercise program stored in the memory (¶ [0135]-[0136]) based on the exercise performance data to generate an adapted exercise program (¶ [0129]-[0160], ¶ [0223]- [0225], the resistance indicator for a user can be adjusted based on the RPMs and then used for the next exercise protocol); and provide instructions, via the console, for adjusting at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program, or automatically adjust at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program (¶ [0102], ¶ [0125], ¶ [0205], ¶ [0218]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Whan-Tong’s invention wherein the memory includes instructions that cause the processor to: store exercise performance data in the memory;46 4822-8502-9074\1Attorney Docket No.: P276297.US.02adjust an exercise program stored in the memory based on the exercise performance data to generate an adapted exercise program; and provide instructions, via the console, for adjusting at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program, or automatically adjust at least one of the incline of the rail and the resistance level in accordance with the adapted exercise program as taught by Dempfle in order to provide an exercise apparatus that makes it easier for a user to correctly carry out an HIT (high intensity training) protocol with minimal input from the user (reducing distraction) and automatically optimizing the resistance levels such that the user is working at the correct intensity while preventing the user from potential harm (see ¶ [0009]-[0010] of Dempfle). 

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 4 (to which claims 5 and 6 depend on), the closest prior arts of record Maresh and Whan-Tong teach, each teaches wherein the mast comprises a first upright support extending from a front end of the base. However, both Maresh and Whan-Tong are silent about the mast comprising a second upright support having a first end fixed to the base at a location aft of the first upright support and a second end fixed to the first upright support and a third upright support connecting an intermediate location of the second upright support to the first upright support. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0148438 A1 to Carlsen et al. (pertinent to claims 1-3, 10), US 2008/0300114 A1 to Dalebout et al. (pertinent to claims 1-3), and DE 202004015622 U1 to Kuo (pertinent to claims 21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SHILA JALALZADEH ABYANEH/Examiner, Art Unit 3784